ORDER GRANTING APPEAL, ISSUING STAY AND ESTABLISHING BRIEFING SCHEDULE
MAYLINN SMITH, Chief Justice.
¶ 1 This matter comes before this Court on a Renewed Petition for Writ of Habeas filed on January 9, 2017 on behalf of Appellant, Dustin Deserly, by and through his counsel of record, Terry Boyd. The writ challenges Appellant’s detention due to his participation in Wellness Court. This Court previously denied jurisdiction over this petition on December 13, 2016 and remanded the matter back to the lower court to allow that court an opportunity to address the issues raised by the writ habeas corpus.
¶ 2 As of the date of the renewed Petition, the lower court reportedly had not taken any action on the matter. After conferencing, this Court has determined the issues raised by the petition should be addressed to insure due process compliance requirements have been satisfied.
¶ 3 Although it is not clear this situation satisfies the requirements for review as a writ of habeas, it does find the issues raised in the petition sufficient for appellate review to ensure procedural due process requirements are satisfied in this type of situation. As result, this Court *466GRANTS review of the matters raised as an appeal of the lower court’s decision. Given the nature of the appeal, a stay of the lower court’s order issued during the December 2, 2016 hearing is also GRANTED pending resolution of the appeal.
¶4 In order to effectively evaluate the issues raised by this appeal, this Court imposes the following briefing schedule:
Appellant may file supplemental briefing within fifteen (15) days of service of this order.
Appellee’s response is due with fifteen (15) days of service of Appellant’s brief or within thirty (30) days of the date of service if no supplemental briefing is filed by appellant. Once all required briefs are received, the court will determine whether oral argument should be scheduled.
SO ORDER.